internal_revenue_service number release date index number ---------------------------- -------------------------------------- -------------------------- ------------------------------------------------------------ --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------------------------------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-108522-14 date august legend decedent spouse date date date date attorney trustee year family_trust a b -------------------------------- ------------------------ --------------------------- ---------------------- ---------------------------- -------------------------- ---------------------- --------------- ------- ------------------------------------------------------------------------- -------------------------- ------------- ------------- dear -------------- this letter responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to treat a_trust as two separate trusts for purposes of sec_26_2652-2 of the generation-skipping_transfer_tax regulations and a ruling that the automatic allocation rules under sec_2632 of the internal_revenue_code apply to automatically allocate the unused portion of decedent’s gst_exemption to marital trust the facts submitted are as follows on date decedent and spouse established family_trust decedent died on date survived by spouse three children and two grandchildren thereafter one of the children died leaving two issue surviving and three great-grandchildren were born plr-108522-14 family_trust provides that on decedent's death family_trust is divided into three trusts survivor’s trust marital trust and bypass_trust survivor’s trust contains spouse’s separate_property and spouse’s share of the community_property of the remaining property the amount of decedent’s unused applicable_exclusion_amount was placed in the bypass_trust and the rest was placed in the marital trust on date within nine months of date spouse executed a qualified_disclaimer and disclaimed her interest in the bypass_trust spouse is still alive family_trust provides that after the death of decedent the trustee is to pay to spouse the entire net_income of marital trust in quarterly or other convenient installments but in no event less often than annually the trustee is to also distribute to spouse such amounts from the principal of marital trust as the trustee in its discretion deems necessary or advisable to provide for spouse’s maintenance and support upon spouse’s death the assets of marital trust are distributable in part to trusts for the grandchildren and in part to trusts that benefit the children and or the issue of a deceased child spouse in her role as executor of decedent’s estate hired attorney to prepare form_706 united_states estate and generation-skipping_transfer_tax return attorney elected to treat marital trust as qualified_terminable_interest_property qtip so that marital trust qualified for the marital_deduction under sec_2056 in addition attorney made a special election under sec_2652 to treat the assets of marital trust for generation-skipping_transfer gst tax purposes as if the election under sec_2056 had not been made a reverse_qtip_election attorney allocated dollar_figurea of decedent’s gst_exemption to bypass_trust but did not allocate decedent’s remaining gst_exemption spouse timely filed the return with extensions on date prior to date subsequent to the filing of decedent's form_706 sec_26_2652-2 was issued this regulation provides a transitional rule that allows certain trusts subject_to a reverse_qtip_election to which gst_exemption had been allocated to be treated as two separate trusts so that only a portion of the trust would be treated as subject_to the reverse_qtip_election and that portion would be treated as having a zero inclusion_ratio the deadline for making the election set forth in the transitional rule was date in year spouse resigned as trustee of family_trust and all subtrusts created thereunder including marital trust during spouse’s term as trustee attorney never advised spouse of the election under sec_26_2652-2 upon the appointment of trustee trustee obtained advice from a law firm regarding administration of marital trust and trustee became aware of the election under sec_26_2652-2 you have requested the following rulings plr-108522-14 the automatic allocation rules under sec_2632 apply to automatically allocate decedent’s unused gst_exemption to marital trust an extension of time under sec_301_9100-3 to elect to treat marital trust as two separate trusts pursuant to sec_26_2652-2 so that one trust has an inclusion_ratio of zero due to the previous automatic allocation of decedent's unused gst_exemption to marital trust and the other has an inclusion_ratio of one for gst tax purposes the reverse_qtip_election would be treated as applying only to the trust with the zero inclusion_ratio ruling sec_1 and sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_2631 as in effect for the year at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 formerly sec_2632 for the year in issue provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 is deemed to be allocated a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable plr-108522-14 distribution or a taxable_termination might occur at or after such individual's death sec_2632 formerly sec_2632 for the year in issue provides that the allocation under sec_2632 is made among the properties described in sec_2632 and the trusts described in sec_2632 in proportion to the respective amounts at the time of allocation of the nonexempt portions of such properties or trusts sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent's executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction determined for the trust sec_2642 provides in part that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purpose of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to plr-108522-14 that qtip_trust sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2652-2 provides that if a reverse_qtip_election is made with respect to a_trust prior to date and the gst_exemption has been allocated to that trust the transferor or the transferor's executor may elect to treat the trust as two separate trusts one of which has a zero inclusion_ratio by reason of the transferor's gst_exemption previously allocated to the trust the separate trust with the zero inclusion_ratio consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this section is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement is to be filed before date sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute sec_301_9100-3 provides in part that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case attorney allocated dollar_figurea of decedent’s gst_exemption to bypass_trust attorney also made a reverse_qtip_election with respect to marital trust for gst tax purposes decedent was considered the transferor for the entire marital trust thus the remaining dollar_figureb of decedent’s gst_exemption was automatically allocated to marital trust by operation of sec_2632 furthermore based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly an extension of time of days from the date of this letter is granted in which to make the election under sec_26_2652-2 to treat marital trust as two separate trusts one of which plr-108522-14 has a zero inclusion_ratio by reason of decedent's gst_exemption that was automatically allocated to marital trust the reverse_qtip_election will be treated as applying only to the trust with the zero inclusion_ratio the election should be made by completing the statement required in sec_26_2652-2 and submitting the election a copy of the return on which the reverse_qtip_election was made under sec_2652 and a copy of this letter to the cincinnati service_center at the following address internal_revenue_service cincinnati service_center stop cincinnati oh in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries _________________________ by lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
